DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 23 is rejected under 35 U.S.C. 112(b).
Claim 23 is rejected under 35 U.S.C. 101.
Claims 1-18, 20-41 and 43-46 are also provisionally rejected on the ground of nonstatutory double patenting
Claims 1-18, 20-41 and 43-46 are rejected under 35 U.S.C. 103.
Claims 19 and 42 are objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, it depends on all claim limitations of claim 1 that recites “the electroluminescent device remains at open circuit” and claim 23 recites “at least 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
Regarding claim 23, it depends on all claim limitations of claim 1 that recites “the electroluminescent device remains at open circuit” and claim 23 recites “at least one of the measurements is performed at closed circuit”. It is not clear who the requiring open circuit and the performing measurement at close circuit can be exited at the same time to function properly because open circuit and close circuit conflicts with each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 34 of copending Application No. 16/027,471 in view of Burrows et al. (US 6,606,399). 
Regarding claims 1 and 24, claims 1 and 34 of copending Application No. 16/027,471 met all claim limitation of claims 1 and 24 except a circuit component and change in electromagnetic radiation.
However, Burrows teaches transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device through an object, wherein the electroluminescent device and the circuit component remain at open circuit (e.g. figure 1, transmitting AC signal from AC power source 110 through a signal terminal to electroluminescent system 100 through thumb 10, envelope layer 107 may be acrylics which makes the electroluminescent system 100 and dialectic layer 104 as capacitor layer are remains at open-circuit); 
such that a change in physical property of the object alters the time-varying electrical signal across the circuit component and the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device (e.g. figures 5A-B, column 4: lines 9-15, finger is in contact state as it contacts contact plate 120, as a result, amplitude of the electrical signal across the electroluminescent system 100 is increased to generate fingerprint images based on change in light intensities as shown in figures 5A-B such as in dark and light areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1 and 34 of copending Application No. 16/027,471 by applying the teaching of Burrows to explicitly have the 
Claims 20-23 and 25-41 and 43-46 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/027,471 in a manner similar to the following prior art rejections. 
This is a provisional nonstatutory double patenting rejection.
A comparison of the claims is presented in the following table with exact correspondence in bold face.
Instant Application
U.S. Application No. 16/027,471
1. An electroluminescent method for measuring a physical property of an object comprising: 

a. transmitting a time-varying electrical signal from a power source to a first terminal of an electroluminescent device, wherein the electroluminescent device remains at open circuit in relation to the power source; 

b. positioning an object in close proximity to the electroluminescent device while the time-varying electrical signal is transmitted to the electroluminescent device, such that the physical property of the object alters the time-varying electrical signal across the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device; 

c. measuring the change in electromagnetic radiation emitted by the electroluminescent device; and 

d. relating the measured change in electromagnetic radiation to the physical property of the object.

A method for measuring a property of an object comprising: 


transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device, wherein the electroluminescent device remains at open circuit; 


positioning an object in close proximity to an electroluminescent device while the time-varying electrical signal is transmitted to the electroluminescent device, such that the object increases the amplitude of the time-varying electrical signal across the electroluminescent device and thereby generates light from the electroluminescent device; 


measuring intensity of the light emitted by the electroluminescent device; and 


relating the measured light intensity to the property of the object.


An electroluminescent method for measuring a physical property of an object comprising: 

a. transmitting a time-varying electrical signal from a power source to a first terminal of an electroluminescent device and a circuit component, wherein the electroluminescent device and the circuit component remain at open circuit; 

b. positioning an object in close proximity to the circuit component, such that a change in physical property of the object alters the time-varying electrical signal across the circuit component and the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device; 

c. measuring the change in electromagnetic radiation emitted by the electroluminescent device; and 

d. relating the measured change in electromagnetic radiation to a physical property of the object.

34. A method for measuring a property of a fluid comprising: 


transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device through the fluid, wherein the electroluminescent device remains at open-circuit; 


positioning an object in close proximity to an electroluminescent device while the time-varying electrical signal is transmitted to the electroluminescent device, such that the object increases the amplitude of the time-varying electrical signal across the electroluminescent device and thereby generates light from the electroluminescent device; 

measuring intensity of the light emitted by the electroluminescent device; and 


relating the measured light intensity to the property of the fluid.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-17, 20-25, 27, 29-40 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035), and further in view of Burrows et al. (US 6,606,399).
Regarding claims 1 and 24, Hashsham teaches an electroluminescent method for measuring a physical property of an object (e.g. figures 3(a)-(c), paragraph [0152], measuring sample which includes fluid and human) comprising: 
a. transmitting an electrical signal from a power source to a first terminal of an electroluminescent device and a circuit component (e.g. figure (3), transmitting electrical signal from inverter & Battery Power to fluorescent detector device having an electroluminescent film); 

c. measuring the change in electromagnetic radiation emitted by the electroluminescent device (e.g. figures 3(b)-(c), paragraph [0296], light emitted by the fluorescent detector device electroluminescent film and change in light intensity are measuring as shown in figures 3(b)-(c) such as in dark and light areas, where light is one type of electromagnetic radiation); and 
d. relating the measured change in the electromagnetic radiation to a physical property of the object (e.g. figures 3(a)-(c), paragraph [0296], information about the sample are obtained as shown in figures 3(b)-(c) which are generated according to the measured change in light intensity to the property of the sample such as in dark and light areas).

    PNG
    media_image1.png
    736
    593
    media_image1.png
    Greyscale

However, Hashsham is silent with regard to the electrical signal being a time-varying electrical signal, wherein the electroluminescent device and the circuit component remain at open circuit; such that a change in physical property of the object 
Burrows teaches transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device through an object, wherein the electroluminescent device and the circuit component remain at open circuit (e.g. figure 1, transmitting AC signal from AC power source 110 through a signal terminal to electroluminescent system 100 through thumb 10, envelope layer 107 may be acrylics which makes the electroluminescent system 100 and dialectic layer 104 as capacitor layer are remains at open-circuit); 
such that a change in physical property of the object alters the time-varying electrical signal across the circuit component and the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device (e.g. figures 5A-B, column 4: lines 9-15, finger is in contact state as it contacts contact plate 120, as a result, amplitude of the electrical signal across the electroluminescent system 100 is increased to generate fingerprint images based on change in light intensities as shown in figures 5A-B such as in dark and light areas).

    PNG
    media_image2.png
    412
    601
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham by applying the teaching of Burrows to explicitly have the electrical signal being a time-varying electrical signal, wherein the electroluminescent device and the circuit component remain at open circuit; such that a change in physical property of the object alters the time-varying electrical signal across the circuit component and the electroluminescent device and thereby changes electromagnetic radiation emitted by the electroluminescent device, for the purpose of improving power usages efficiency by enabling power delivery as needed such as enabling power delivery when testing is performed and disabling power delivery when no test is performed.
Regarding claim 2, combination of Hashsham and Burrows teaches wherein more than one physical property is measured (e.g. Burrows, figures 5A-5B, area and pattern of fingerprint). 
Regarding claim 5, combination of Hashsham and Burrows teaches wherein the object is separated from the electroluminescent device by a dielectric material (e.g. Burrow, figure 1, envelope layer 107 may be acrylics which makes the electroluminescent system 100 and/or dialectic layer 104). 
Regarding claim 6, combination of Hashsham and Burrows teaches wherein the electroluminescent device has more than two terminals (e.g. Burrows, figures 1 and 3, bus bar terminals 106 and terminal of contact 120). 
Regarding claim 7, combination of Hashsham and Burrows teaches the method of claim 1 is coupled with a closed-circuit electroluminescent method (e.g. Burrows, figure 1, column 2: lines 59-65, contact itself closes an open circuit). 
Regarding claims 8 and 34, combination of Hashsham and Burrows teaches wherein the physical property is selected from the group consisting of volume, mass, area, length, distance, position, orientation, speed, acceleration, displacement, density, concentration in a solution, pH, ionic strength, chemical composition, ratio of two substances in admixture, polarity, electrical potential, electrical charge content, conductivity, resistivity, capacitance, temperature, magnetic permeability, electric permittivity, refractive index, current density, vibration, oscillation, displacement, strain, stress, pressure, reflectivity, transparency, color, relative brightness, texture, rigidity, geometry, moisture content, absorptivity, energy, intensity, amplitude, frequency, mass-
Regarding claim 9, combination of Hashsham and Burrows teaches wherein the electrical signal is comprised of a plurality of waveforms (e.g. Burrows, figure 1, AC signal from AC power source 110). 
Regarding claim 10, combination of Hashsham and Burrows teaches wherein the electroluminescent device comprises materials selected from the group consisting of organic light emitting diodes, inorganic light emitting diodes, electroluminescent quantum dots, electroluminescent nanocrystals, inert gases, and combinations thereof (e.g. Hashsham, paragraphs [0165] and [0219]). 
Regarding claim 11, combination of Hashsham and Burrows teaches wherein the electroluminescent device comprises materials that convert electrical energy into thermal energy (e.g. Burrows, column 2: lines 65-67 and column 3: lines 1-7, infrared image generated based on heat). 
Regarding claim 12, combination of Hashsham and Burrows teaches wherein the electroluminescent device emits in infrared to ultraviolet wavelengths (e.g. Burrows, column 2: lines 65-67 and column 3: lines 1-7, infrared image generated based on heat). 
Regarding claim 13
Regarding claim 14, combination of Hashsham and Burrows teaches wherein the object is in solid phase (e.g. Hashsham, paragraph [0152], solid tissue, environmental sample such as water has a solid phase). 
Regarding claim 15, combination of Hashsham and Burrows teaches wherein the object is in liquid phase (e.g. Hashsham, paragraph [0152], body fluids, environmental sample such as water has a solid phase). 
Regarding claim 16, combination of Hashsham and Burrows teaches wherein the object is in gas phase (e.g. Hashsham, paragraph [0152], environmental sample such as water has a solid phase). 
Regarding claim 17, combination of Hashsham and Burrows teaches wherein the object is an environmental condition (e.g. Hashsham, paragraph [0152], environmental sample such as water, surface matter, and soil).
Regarding claim 20, combination of Hashsham and Burrows teaches wherein measuring more than one physical property comprises measuring different properties of one object (e.g. Burrows, figures 5A-5B, area and pattern of fingerprint of a finger). 
Regarding claim 21, combination of Hashsham and Burrows teaches wherein measuring more than one physical property comprises measuring one property of different objects (e.g. Burrows, figures 5A-5B, area and pattern of fingerprint of different fingers). 
Regarding claim 22
Regarding claim 23, combination of Hashsham and Burrows teaches wherein at least one of the measurements is performed at closed circuit (e.g. Burrows, figure 1, electromagnetic field between finger and electroluminescent device). 
Regarding claim 25, combination of Hashsham and Burrows teaches wherein the circuit component and the electroluminescent device are configured in a series configuration, parallel configuration, or a combination thereof (e.g. Burrows, figures 1 and 4, configured in series when they are stack and positioned in vertical direction). 
Regarding claim 27, combination of Hashsham and Burrows teaches wherein the circuit component is a capacitor, wherein the capacitor measures capacitive properties of the object (e.g. Burrows, figures 1 and 2). 
Regarding claim 29, combination of Hashsham and Burrows teaches wherein the circuit component is a photodiode, wherein the photodiode measures optical properties of the object (e.g. Burrows, figure 1, photosensitive array 150 are photodetectors which detects fingerprint as shown in figures 5A-5B). 
Regarding claim 30, combination of Hashsham and Burrows teaches wherein the photodiode is selected from the group consisting of photovoltaic cells, thermophotovoltaics, thermopile, and photodetectors (e.g. Burrows, figure 1, photosensitive array 150 are photodetectors which detects fingerprint as shown in figures 5A-5B). 
Regarding claim 31
Regarding claim 32, combination of Hashsham and Burrows teaches wherein the circuit component is a piezoelectric sensor, wherein the piezoelectric sensor measures a mechanical property of the object (e.g. Hashsham, paragraph [0067], piezoelectric sensing which detects mechanical property). 
Regarding claim 33, combination of Hashsham and Burrows teaches wherein the circuit component is an electrochemical cell, wherein the electrochemical cell measures electrical potential of the object (e.g. Hashsham, paragraph [0085], it is obvious to store power in battery having electrochemical cell for the purpose of store the power for later use and/or backup use). 
Regarding claim 35, combination of Hashsham and Burrows teaches wherein more than one circuit component is used (e.g. Burrows, figure 1, contactor 120, electrode layer 104, and photosensitive array 150). 
Regarding claim 36, combination of Hashsham and Burrows teaches wherein the circuit component is disposed in an insulating material (e.g. Burrows, figure 1, disposed inside envelope layer 107 that may be acrylics). 
Regarding claim 37, combination of Hashsham and Burrows teaches wherein the circuit component and the electroluminescent device are configured in series (e.g. Burrows, figures 1 and 4, configured in series when they are stack and positioned in vertical direction). 
Regarding claim 38
Regarding claim 39, combination of Hashsham and Burrows teaches wherein the object is a second circuit component (e.g. Burrows, figure 1, finger 10 is resistive function as resistor which resist current flow). 
Regarding claim 40, combination of Hashsham and Burrows teaches wherein the second circuit component is selected from the group consisting of a resistor, inductor, electrochemical cell, direct current power supply, and time-varying power supply (e.g. Burrows, figure 1, finger 10 is resistive function as resistor which resist current flow). 
Regarding claim 43, combination of Hashsham and Burrows teaches wherein a property of the time-varying electrical signal is adjusted (e.g. Burrows, figure 1, column 7: lines 26-38, AC power source 110 is adjust to generate 20 and 30 volts AC electrical signals need for thumb print image and palm print image respectively). 
Regarding claim 44, combination of Hashsham and Burrows teaches wherein the adjusting property of the time-varying electrical signal is selected from the group consisting of amplitude, frequency, waveform, current, phase angle, or a combination thereof (e.g. Burrows, figure 1, column 7: lines 26-38, AC power source 110 is adjust to generate 20 and 30 volts AC electrical signals need for thumb print image and palm print image respectively). 
Regarding claim 45, combination of Hashsham and Burrows teaches wherein the adjustment in the time-varying electrical signal and the change in the electromagnetic radiation are related to the physical property of the object (e.g. Burrows, figure 1, column 7: lines 26-38, AC power source 110 is adjust to generate 20 
Regarding claim 46, combination of Hashsham and Burrows teaches wherein a voltage input to the power source is adjusted to change the time-varying electrical signal being transmitted to the electroluminescent device and thereby cause the electromagnetic radiation to be emitted at a preselected intensity, and relating the input voltage to the property of the object (e.g. Burrows, figure 1, column 7: lines 26-38, AC power source 110 is adjust to generate 20 and 30 volts AC electrical signals need for thumb print image and palm print image respectively).
Claims 3-4, 18, 26, 28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035) in view of Burrows et al. (US 6,606,399), and further in view of Waffenschmidt et al. (US 2013/0334960).
Regarding claim 3, combination of Hashsham and Burrows is silent with regard to wherein more than one time-varying electrical signal is used.
Waffenschmidt teaches more than one time-varying electrical signal is used (e.g. figure 8, a first AC signal in electrical connection 115 and a second AC signal in electrical connection 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham and Burrows by applying the teaching of Waffenschmidt to explicitly have wherein more than one time-varying electrical signal is used, for the purpose performing differential detections to improve image quality.
Regarding claim 4, combination of Hashsham and Burrows and Waffenschmidt teaches wherein more than one electroluminescent device is used (e.g. Waffenschmidt figure 2, two electroluminescent stacks as shown in figure 2, and it is obvious to use two electroluminescent device for the purpose of performing differential detections to improve image quality).
Regarding claim 18 and 41, combination of Hashsham and Burrows and Waffenschmidt wherein the electrical signal is transmitted wirelessly from the power source to the electroluminescent device (e.g. Waffenschmidt, figures 1 and 8, paragraphs [0038]-[0039], wireless power transfer).
Regarding claim 26, combination of Hashsham and Burrows and Waffenschmidt teaches wherein the circuit component is a resistor, wherein the resistor measures electrical resistivity of the object (e.g. Waffenschmidt, figure 8, resistor elements 109 and 110).
Regarding claim 28, combination of Hashsham and Burrows and Waffenschmidt teaches wherein the circuit component is an inductor, wherein the inductor measures inductive properties of the object (e.g. Waffenschmidt, figure 8, inductor elements 119 and 120).
Allowable Subject Matter
Claims 19 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858